Citation Nr: 0732163	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for gum disease.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period between October 1, 
2003, and February 16, 2005.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That decision denied service connection 
for gum disease, but granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation 
effective from October 1, 2003.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for tinnitus.  However, during the pendency of the 
appeal, a rating decision dated in December 2004 granted 
service connection for tinnitus and assigned a 10 percent 
disability evaluation effective from October 1, 2003.  
Therefore, the issue no longer remains in appellate status, 
and no further consideration is required.  The Board does 
note that the veteran subsequently filed a claim for an 
increased evaluation for tinnitus.  However, an August 2005 
rating decision denied that claim, and the veteran did not 
file a notice of disagreement.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a dental disorder 
for compensation purposes.

3.  For the period between October 1, 2003, and February 16, 
2005, the veteran manifested Level II hearing in his right 
ear and Level IV hearing in his left ear.


CONCLUSIONS OF LAW

1.  Service connection for compensation purposes for gum 
disease is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2006).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss for the period between October 1, 
2003, and February 16, 2005, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO provided the appellant with notice 
regarding the evidence needed to substantiate his claim for 
service connection for gum disease and bilateral hearing loss 
in October 2003, prior to the initial rating decision in 
December 2003.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met with respect to 
the claim for service connection for gum disease and to 
decide the appeal on that issue would not be prejudicial to 
the claimant.

The Board notes that the December 2003 rating decision did 
grant service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective from October 
1, 2003.  However, the notice sent in October 2003 did not 
specifically inform the veteran that a disability rating and 
an effective date for the award of benefits would be assigned 
if service connection is awarded because, in 2003, judicial 
interpretation of the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) had not yet made clear 
that notice applied to all five elements of a service 
connection claim.  Nevertheless, for the reasons which 
follow, the Board concludes that VA cured any defect in the 
initial notice on these latter two elements before the case 
was transferred to the Board on appeal, and no prejudice to 
the appellant will result in proceeding with the issuance of 
a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Concerning this, the Board notes that, when VA grants service 
connection for a disability, it assigns a disability rating 
for that disability and an effective date for service 
connection and the initial rating in the rating decision 
granting service connection.  VA then sends the veteran a 
copy of the rating decision with a notification letter 
informing him of its decision and his right to appeal.  In 
this case, VA assigned a noncompensable evaluation for 
bilateral hearing loss and notified the veteran in the 
notification letter and rating decision what the specific 
rating criteria in the VA Schedule for Rating Disabilities 
were for rating the disorder and what evidence in the case 
was relied on in assigning the specific rating.  See 
Fenderson, 12 Vet. App. at 126.  In addition, VA explained to 
the veteran that the effective date assigned for the grant of 
service connection and the noncompensable evaluation was 
based on the date of receipt of his claim for service 
connection.  

Thereafter, the appellant filed a notice of disagreement 
limiting his appeal to an increased disability rating for 
bilateral hearing loss.  The RO readjudicated the claim in a 
July 2004 statement of the case (SOC) providing reasons for 
its decision, which included a discussion of the evidence on 
which the decision was based, and again informed the veteran 
of the specific rating criteria in the VA Schedule for Rating 
Disabilities which are used to evaluate hearing loss.  The 
veteran continued his appeal, and a hearing was held at the 
RO in November 2004.  He was subsequently afforded another VA 
examination in February 2005, and the RO readjudicated the 
veteran's claim in a March 2005 rating decision and increased 
the evaluation for his bilateral hearing loss to 100 percent 
effective from February 16, 2005.  The notification letter 
and rating decision once again informed the veteran of the 
rating criteria used to evaluate his hearing loss and 
explained that a 100 percent evaluation was the maximum 
evaluation.  It was also noted that the effective date was 
the date of the VA audiology examination that showed an 
increase in the severity of hi heading impairment.  

Nevertheless, the veteran indicated that he wished to 
continue his appeal for a higher initial evaluation for 
bilateral hearing loss for the period between October 1, 
2003, and February 16, 2005.  The RO readjudicated that claim 
in a May 2005 supplemental statement of the case (SSOC), 
which denied his claim.  The May 2005 SSOC provided the 
veteran with reasons and bases or the denial and also 
included the regulations pertaining to effective dates.  The 
veteran subsequently submitted private medical records, and 
the RO sent him a letter in August 2005 in connection with 
his claim for a higher initial evaluation for bilateral 
hearing loss, which explained the evidence needed to 
substantiate his claim and informed him about the division of 
responsibilities in obtaining evidence.  The claim was 
readjudicated in an August 2005 SSOC, which again denied the 
claim.  In September 2005, the veteran stated he had 
furnished VA with all of the evidence of which he was aware.  
The case was then referred to the Board for appellate review.  
Thus, in this case, the Board concludes that any defect in 
the October 2003 notification letter with regard to 
assignment of a disability rating and effective date was 
cured by subsequent notice to the veteran and readjudication 
of his claim in the rating decision, SOC, SSOCs, and the 
August 2005 letter.  Prickett, 20 Vet. App. at 377-78.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and for a higher initial evaluation.  Specifically, letters 
were sent to the veteran in October 2003 and March 2005 in 
connection with his claim for service connection for gum 
disease.  Those letters stated that the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.   The 
August 2005 letter also stated, "To establish entitlement to 
an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected disability has gotten worse."  Additionally, the 
SOC and SSOCs notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  In 
fact, the SOC and SSOCS provided the veteran with the 
specific schedular criteria used to evaluate his service-
connected bilateral hearing loss.

In addition, the RO notified the veteran in the October 2003, 
March 2005, and August 2005 notice letters about the 
information and evidence that VA would seek to provide.  In 
particular, the letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2003, March 2005, and August 2005 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the October 2003, March 2005, and 
August 2005 letters stated that it was the veteran's 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  The rating 
decisions, SOC, SSOCs, and the October 2003, March 2005, and 
August 2005 letters notified the veteran of the pertinent 
laws and regulations.  He also was given ample opportunity to 
provide additional evidence or argument.  The veteran and his 
representative have not disagreed with the assigned effective 
date, but only with the rating percentage assigned for his 
bilateral hearing loss and with the denial of service 
connection for gum disease.  As noted above, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

In addition, the duty to assist the veteran has been met in 
this case.  The veteran's service medical records as well as 
all available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claims.  
He was also afforded VA examinations in November 2003 and 
February 2005.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  Thus, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision in this case as a defect, if 
any, in providing notice and assistance to the veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).   


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(b)

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for compensation for any dental disorder.  
The evidence of record shows that the veteran is already 
receiving VA outpatient dental treatment.  In this regard, 
the Board notes that March 1954, April 1954, and January 1955 
rating decisions granted service connection for outpatient 
dental treatment for teeth 2, 3, 14, 18, 31, and 32.  
Moreover, the regulations clearly provide that service 
connection for gum disease for VA compensation purposes is 
not permitted.  38 C.F.R. § 3.381.  Therefore, the Board 
finds that service connection for gum disease must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his bilateral hearing loss for the period between October 1, 
2003, and February 16, 2005.  Initially, the Board notes that 
there is little medical evidence of record during this time 
period.  Nevertheless, the November 2003 VA examination 
report does provide sufficient information to evaluate the 
veteran's bilateral hearing loss.  The results of that 
examination correspond to Level II hearing in his right ear 
and Level IV in his left ear.  When those values are applied 
to Table VII, it is apparent that the currently assigned 
noncompensable evaluation for the veteran's bilateral hearing 
loss is accurate and appropriately reflects his bilateral 
hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 
38 C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.   In this regard, 
the medical evidence of record does not show the veteran to 
have puretone thresholds of 55 decibels or more at each of 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a 
puretone threshold of 30 decibels or less at 1,000 hertz and 
70 decibels or more at 2,000 hertz.  Thus, the Board finds 
that the current noncompensable evaluation for the period 
between October 1, 2003, and February 16, 2005, is 
appropriate and that there is no basis for awarding a higher 
initial evaluation at this time. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
bilateral hearing loss has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 






ORDER

Service connection for compensation purposes for gum disease 
is denied.

An initial compensable evaluation for bilateral hearing loss 
for the period between October 1, 2003, and February 15, 
2005, is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


